Title: To Thomas Jefferson from John Rowan, 19 October 1804
From: Rowan, John
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Frankfort Octr 19th 1804
               
               Having been informed that Mr. John Clay is a Candidate for the office of Collector at the port of Orleans and having been for a long time intimately acquainted with Mr. Clay I feel no hesitation in certifying that Mr. Clay is in My opinion well qualified for the office of Collector 
               He is a prompt & accurate accomptant—a man of good information and General acquaintance with Men and things—of Gentlemanly Deportment and Strict integrity—I do not know that the office coud be better filled—
               I have the Honor to be Sir yr. Obt. Hble Srvt
               
                  
                     John Rowan
                  
               
            